DETAILED ACTION
	This action is responsive to 12/23/2019.
	Claims 1-19 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR20120062193A and using attached machine translation), hereinafter Kim, in view of Fang (US Patent 9,960,374 B1, same as US Pub. 2018/0123058).
Regarding claim 6, Kim discloses . a method of manufacturing a flexible substrate (see [0001]), comprising: a step of preparing a multilayered board, comprising: forming a thin-film metal layer on a base (forming a first metal layer 210 on a base substrate 110-see fig. 2A and [0058]); and forming a flexible underlay on the thin-film metal layer so that the multilayered board is formed (i.e., forming a flexible substrate 115 on the first metal layer 220-see fig. 2C and [0064]); and a step of electrolysis, comprising: providing an electrolytic cell (electrolyte solution 141-see fig. 2E and [0065]); putting the multilayered board made up of the base, the thin-film metal layer, and the flexible underlay in the electrolytic cell (i.e., dipping in a water tank 140 containing the electrolyte 141-see fig. 2E and [0096]); and electrolyzing the thin-film metal layer, causing the thin-film metal layer to dissolve until the thin-film metal layer disappears (i.e., the first metal layer 210 having a negative potential relative to a second metal layer 220, and acting as an anode to be oxidized, is quickly etched (corroded) and removed-see fig. 2F and [0099]), and causing the base to peel off the multilayered board, so that the flexible substrate retaining the transparent protective layer and the flexible underlay is formed (i.e., as shown in fig. 2F, the base substrate 110 and the flexible substrate 115 are separated-see [0100]-[0102]).
Kim does not appear to expressly disclose forming a transparent protective layer on the thin-film metal layer.
Fang is relied upon to teach forming a transparent protective layer on the thin-film metal layer (see, for example, figs. 1-6 and [col. 4, ll. 15-36], which teach a stripping method of a flexible substrate, which includes separating the flexible substrate from a second rigid substrate, the method includes providing a porous metal substrate 10, a buffer layer 20 (equated to claimed transparent protective layer), specifically made with materials such as silicon oxide layer (SiOx) and silicon nitride layer (SiNx), is formed on the porous metal substrate 10, and a flexible substrate 30, material of which includes an organic polymer, such as polyimide, is formed on the buffer layer 20).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Fang with the invention of Kim by forming a transparent protective layer, such as a buffer layer, on the thin-metal layer prior to forming the flexible underlay, as taught by Fang, in order to avoid damaging the flexible substrate and to promote production yield of the flexible substrate (see [col. 3, ll. 43-48]).
Regarding claim 13, Kim discloses wherein the base is a glass substrate (a base substrate 110 made of glass-see [0058] and fig. 2A).  
Regarding claim 14, Kim discloses wherein the thin-film metal layer comprises at least one material selected from a group consisting of copper and aluminum (see [0059]).  
Regarding claim 15, Fang is further relied upon to teach wherein the transparent protective layer comprises at least one material selected from a group consisting of silicon nitride (SiNx) and silicon oxide (SiOx)-(specifically, material of the buffer layer 20 is a silicon oxide layer (SiOx), a silicon nitride layer (SiNx) … see [col. 4, ll. 23-26]).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Fang with the invention of Kim by using known materials, such as silicon nitride or silicon oxide, for the buffer layer (transparent protective layer), which constitutes combining prior art elements according to known methods to yield predictable results.
Regarding claim 16, Kim discloses wherein material composition of the flexible underlay comprises organic polymers (see [0031]-a flexible substrate is formed by applying polyimides having flexibility characteristics to a base substrate).  
Regarding claim 17, Kim discloses wherein the organic polymers are polyimides (see [0031]).  
Regarding claim 18, Kim discloses wherein the electrolytic cell comprises an anode and a cathode (the second metal layer 220, having a positive potential, acts as a cathode, and the first metal layer 210, having a negative potential, acts as an anode-[0064]-[0066]), wherein the electrolytic cell contains an electrolyte (electrolyte solution 141-see [0065] and fig. 2E), and wherein the anode and the cathode are disposed in the electrolyte in the electrolytic cell (see fig. 2E). 
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Fang, and further in view of Niu et al. (US Pub. 2019/0273213), herein after Niu.
Regarding claim 7, Kim in view of Fang does not appear to expressly teach wherein the step of forming the thin-film metal layer on the base comprises forming the thin-film metal layer through an evaporation method.
Niu is relied upon to teach wherein the step of forming the thin-film metal layer on the base comprises forming the thin-film metal layer through an evaporation method (see, for example, [0041], [0044], and [0071], which teach forming metal layers, such as gate metal layer (e.g., 110), source/drain conductive layer 114, and first electrode 510, are formed by a method such as sputtering or evaporation).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Niu with the inventions of Kim and Fang by using any known method for forming a metal layer, such through an evaporation method, as taught by Niu, which constitutes use of a known technique (evaporation method) to improve similar devices (flexible display substrates) in the same way. 
Regarding claim 8, Niu is further relied upon to teach wherein the step of forming the transparent protective layer on the thin-film metal layer comprises forming the transparent protective layer through a coating method (see, for example, figs. 1-6 and [0031], which teach a buffer layer 104 of a flexible display substrate, which can be a bilayer stack of silicon dioxide and silicon nitride, and wherein layers in the flexible display substrate are formed by coating (see [0036], [0039], and [0057]).   
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Niu with the inventions of Kim and Fang by using any known method for forming a metal layer, such as by a coating method, as taught by Niu, which constitutes use of a known technique (coating method) to improve similar devices (flexible display substrates) in the same way.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Fang, and further in view of Fredenberg et al. (US Patent 8,617,362 B2), hereinafter Fredenberg.
Regarding claim 19, Kim in view of Fang does not appear to expressly teach wherein the electrolyte is a copper sulphate solution.
Fredenberg is relied upon to teach wherein the electrolyte is a copper sulphate solution (see, for example, [col. 13, ll. 50-54], which teaches using copper sulphate as an electrolyte for electrochemical etching and/or plating).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Fredenberg with the inventions of Kim and Fang by using any known electrolyte for dissolving the metal layer, such as copper sulphate, as taught by Fredenberg, as a simple substitution of one known element (Tetramethylammoniahydro or TMAH) for another (copper sulphate) to yield predictable results (i.e., etching the thin-film metal layer to separate the flexible substrate from the base substrate).
Allowable Subject Matter
Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The references of record fail to teach or suggest the limitations “further comprising, prior to the step of electrolysis, the steps of: forming a device layer on the flexible underlay of the multilayered board; forming another multilayered board through the step of preparing the multilayered board; and causing a flexible underlay of the another multilayered board to face the device layer on the multilayered board and joining the another multilayered board and the multilayered board to form an assembly”, as recited in claim 9. Claims 10-12 depend from and further limit claim 9, and are therefore equally indicated as allowable.
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: The references of record fail to teach or suggest the limitations “A method of manufacturing a flexible substrate, comprising: a step of preparing a multilayered board, comprising: forming a thin-film metal layer on a base; forming a transparent protective layer on the thin-film metal layer; and forming a flexible underlay on the transparent protective layer so that the multilayered board is formed; forming a device layer on the flexible underlay of the multilayered board; forming another multilayered board through the step of preparing the multilayered board; causing a flexible underlay of the another multilayered board to face the device layer on the multilayered board and joining the another multilayered board and the multilayered board to form an assembly; and a step of electrolysis, comprising: providing an electrolytic cell comprising an anode and a cathode, wherein the electrolytic cell contains an electrolyte, and wherein the anode and the cathode are disposed in the electrolyte in the electrolytic cell; putting the multilayered board made up of the base, the thin-film metal layer, the transparent protective layer, and the flexible underlay in the electrolytic cell; and electrolyzing the thin-film metal layer, causing the thin-film metal layer to dissolve until the thin-film metal layer disappears, and causing the base to peel off the multilayered board, so that the flexible substrate retaining the transparent protective layer and the flexible underlay is formed”, as recited in independent claim 1.
Claims 2-5 depend from and further limit claim 1, and are therefore equally allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627